Case 2:20-cv-11430-KES Document 26 Filed 06/14/21 Page 1 of 3 Page ID #:155




 1    CENTER FOR DISABILITY ACCESS
 2    Chris Carson, Esq., SBN 280048
      Dennis Price, Esq., SBN 279082
 3    Amanda Seabock, SBN 289900
 4    8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
 5    (858) 375-7385
      (888) 422-5191 fax
 6
      amandas@potterhandy.com
 7    Attorneys for Plaintiff
 8    OZGUN TUMER (SBN: 295791)
 9    law@tumersharif.com
      TUMER & SHARIF
10    170 E. 17th Street, Suite 208
11    Costa Mesa, CA 92627
      Tel: (949) 287-6901
12    Fax: (844) 272-0950
13    Attorney for Defendant
      Valley Hi Trading, INC.
14
15
16
17                          UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA

19    ORLANDO GARCIA,                           Case: 2:20-CV-11430-KES
20
              Plaintiff,                        JOINT STIPULATION FOR
21                                              DISMISSAL PURSUANT TO
22
        v.                                      F.R.CIV.P. 41 (a)(1)(A)(ii)
23    VALLEY HI TRADING, INC., a
      California Corporation; and Does 1-
24
      10,
25
              Defendant.
26
27
28

                                            1

     Joint Stipulation for Dismissal               Case: 2:20-CV-11430--KES
Case 2:20-cv-11430-KES Document 26 Filed 06/14/21 Page 2 of 3 Page ID #:156




 1
                                       STIPULATION
 2
 3
 4          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 5   between the parties hereto that this action may be dismissed with prejudice
 6   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 7   This stipulation is made as the matter has been resolved to the satisfaction of
 8   all parties.
 9
10
11   Dated: June 14, 2021               CENTER FOR DISABILITY ACCESS
12
                                        By:   /s/Amanda Seabock
13
                                              Amanda Seabock
14                                            Attorneys for Plaintiff
15
16   Dated: June 14, 2021               TUMER & SHARIF
17
                                        By:   /s/Ozgun Turner
18
                                              Ozgun Tumer
19                                            Attorney for Defendant
                                              Valley Hi Trading, INC.
20
21
22
23
24
25
26
27
28

                                              2

     Joint Stipulation for Dismissal                Case: 2:20-CV-11430--KES
Case 2:20-cv-11430-KES Document 26 Filed 06/14/21 Page 3 of 3 Page ID #:157




 1
                            SIGNATURE CERTIFICATION
 2
 3
 4   I hereby certify that the content of this document is acceptable to Ozgun
 5   Tumer, counsel for Valley Hi Trading, INC., and that I have obtained
 6   authorization to affix his electronic signature to this document.
 7
 8   Dated: June 14, 2021              CENTER FOR DISABILITY ACCESS
 9
                                         /s/Amanda Seabock
10
                                            Amanda Seabock
11                                          Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3

     Joint Stipulation for Dismissal               Case: 2:20-CV-11430-KES
